Citation Nr: 1733520	
Decision Date: 08/16/17    Archive Date: 08/23/17

DOCKET NO.  13-07 128	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a back disability


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to March 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Board previously considered and remanded these issues in March 2015 and November 2016.  

The Veteran testified before the undersigned at a September 2014 video-conference hearing.  A hearing transcript was associated with the file and reviewed.  While the Veteran's representative noted that he requested a hearing in a more recent Form 9, the Veteran already had a hearing with a Board member on these issues and another will not be provided.  See Informal Hearing Presentation.


FINDINGS OF FACT

The weight of the evidence is against finding any connection between the current back disability and service, including aggravation of a childhood illness.


CONCLUSION OF LAW

The criteria for service connection for a back disability have not been met.  38 U.S.C.A. §§ 1110, 5103 (West 2014); 38 C.F.R. § 3.303 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Procedural duties

VA is required to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  In July 2011, the RO sent the Veteran a letter that satisfied VA's notice requirements.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All identified and available medical records have been obtained and considered.  VA provided an examination for the Veteran's back claim in August 2015 and medical opinions in August 2015 and February 2017.  The August 2015 opinion is available to view through the Legacy Content Manager, not VBMS.  The examination and medical opinions are adequate to decide the Veteran's claim because they discuss all relevant evidence and provide rationale for conclusions.  The AOJ substantially complied with the Board's remand directives by obtaining the 2017 addendum opinion; further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and finds no additional development is needed for the claims.  

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.

II. Service connection

The Veteran asserts that his current back disability is an aggravation of childhood polio, and that it was worsened by service.

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to describe symptoms observable to his senses, but he is not competent to diagnose or determine the etiology of a back disability as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

Based on the evidence, the Board finds that the criteria for service connection for a back disability have not been met.  See 38 C.F.R. § 3.303.

The evidence shows a current back disability.  The August 2015 examiner diagnosed vertebral compression fracture and degenerative arthritis of the spine.  Treatment records also note complaints of back pain.

There is no in-service evidence of a back injury but the evidence does show a childhood illness, polio.  Service treatment records are silent for complaints of or treatment for a back problem.  A Medical Board Report shows that the Veteran was discharged as unfit for duty because of his legs.  These reports document that the Veteran had a preexisting, childhood illness that affected his legs.  The Veteran asserts that he had polio as a child and the strain of military service aggravated his childhood illness causing a back problem.  He reports that he was able to play football as a teenager but had back problems after service.  Indeed, the Veteran's pre-induction examination makes no note of a back disability or residuals of a childhood illness.  He was found fit for service.  Additionally, in the August 2015 and February 2017 opinions, the examiner concluded that the Veteran's current back disabilities were not the residual of childhood illness.  This is supported by the pre-induction examination and the Veteran's reports that he had no problems playing football prior to service.  Thus, there is no evidence of a pre-existing back disability.

Private treatment records show that the Veteran suffered a compression fracture in 1988 after falling from a ladder.  The examiner opined that the Veteran's current back disabilities are caused by the fall from the ladder in 1988 resulting in compression fractures with degenerative joint disease developing as a direct result of that trauma.  The examiner explained that the Veteran suffered compression fractures of T-12 and L-1 as well as possible pedicle fracture of L-5, and these are the same areas of abnormality noted on the current x-rays.  The examiner further wrote that there is no evidence of back pain in service treatment records; the first mention of back pain is in 1988, directly related to the fall off the ladder.  The Board notes that private records do reflect treatment for a work-related injury in 1988 and 1989.

The Veteran has offered no medical opinion to refute the VA examiner's opinion.  He failed to report the 1988 injury to the examiner when providing a history of his back problems.  The credibility of his report of continuous back pain since service is, therefore, not sound.  The Board finds the examiner's opinions highly probative as she convincingly linked the current back disability to the 1988, post-service injury through diagnostic testing.  The Board concludes that the evidence shows the Veteran's current back disability is not related to service and instead related to the post-service injury.  Service connection cannot be established.  38 C.F.R. § 3.303.     


ORDER

Service connection for a back disability is denied.



____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


